EXHIBIT 10.129



 

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT



 

As of February 25, 2005, the following are the base salaries (on an annual
basis) of the named executive officers (as defined in Item 402(a)(3) of
Regulation S-K) of Mechanical Technology Incorporated:

Steven N. Fischer

$ 180,000

Chairman, Mechanical Technology Incorporated

 

Dr. William P. Acker

$ 250,000

Chief Executive Officer, MTI MicroFuel Cells Inc.

 

Dale W. Church

$ 240,000

President, MTI Government Systems

 

Dr. Shimshon Gottesfeld

$ 250,000

Vice President and Chief Technology Officer, MTI MicroFuel Cells Inc.

 

Alan Soucy

$ 300,000

President and Chief Operating Officer, MTI MicroFuel Cells Inc.

 